     Case 2:19-cv-02002-SVW-SK Document 10 Filed 07/03/19 Page 1 of 3 Page ID #:33



1    Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@ toddflaw.com
6    Attorneys for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
     TENLEY HARDIN, individually and )                 Case No. 2:19-cv-02002-SVW-SK
10
     on behalf of all others similarly situated, )
11                                               )     NOTICE OF VOLUNTARY
12   Plaintiff,                                  )     DISMISSAL OF ENTIRE ACTION
                                                 )     WITHOUT PREJUDICE
13
            vs.                                  )
14                                               )
                                                 )
15
     MESSAGE COMMUNICATIONS,                     )
16   INC. and DOES 1 through 10,                 )
17
     inclusive, and each of them,                )

18   Defendants.
19

20
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21

22
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without

23   prejudice as to the individual and class claims. Defendant has neither answered
24
     Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
25

26   case was filed as a class action, no class has been certified, and court approval of
27
     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
28




                                          Notice of Dismissal - 1
     Case 2:19-cv-02002-SVW-SK Document 10 Filed 07/03/19 Page 2 of 3 Page ID #:34



1    Rules of Civil Procedure. Accordingly, this matter may be dismissed without
2
     prejudice and without an Order of the Court.
3

4

5
                 RESPECTFULLY SUBMITTED this 3rd day of July, 2019.

6

7                             By:   s/Todd M. Friedman
                                    Todd M. Friedman, Esq.
8
                                    Law Offices of Todd M. Friedman, P.C.
9                                   Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
     Case 2:19-cv-02002-SVW-SK Document 10 Filed 07/03/19 Page 3 of 3 Page ID #:35



1    Filed electronically on this 3rd day of July, 2019, with:
2
     United States District Court CM/ECF system
3

4

5
     Notification sent on this 3rd day of July, 2019, via the ECF system to:

6    Honorable Judge Stephen V. Wilson
7    United States District Court
     Central District of California
8

9    And to all interested parties
10

11   This 3rd day of July, 2019.
12   By: s/Todd M. Friedman
         Todd M. Friedman
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
